CERCONE, Judge,
dissenting:
The instant appeal contests appellant’s being found guilty by a jury of eleven offenses arising from an armed robbery committed in Norristown on June 6, 1975. Appellant argues, inter alia, that the court erred in permitting the District Attorney of Montgomery County, William Nicholas, to testify concerning appellant’s alleged confession of guilt. I would hold that the confession was improperly admitted, will reverse the judgments of sentence and remand for a new trial. The relevant facts of the case are as follows:
On June 6, 1975, Mr. Joseph Criville, responding to knocking at the front door of his home, was confronted by a tall, thin and disguised man wielding a pistol. The gunman ordered Mr. Criville to lie, face down, in the foyer of his home. His hands were bound behind his back as a tall, heavy-set man, also armed and disguised, entered his home. Mr. Criville was then helped to his feet and led through the kitchen of his home into his basement where he operated an office for his building maintenance company. The two gunmen appeared to be thoroughly familiar with Mr. Cri-ville’s home, and they knew that in his basement office Mr. *385Criville concealed a safe behind canvas in which he kept a considerable quantity of cash.
Despite numerous threats of death and maiming, once in the basement, Mr. Criville refused to open the safe or give the robbers the combination. At that timely point, Mrs. Criville arrived home with the couple’s infant daughter and was confronted in the kitchen by the thin gunman. After putting the child to bed Mrs. Criville was escorted to the basement where she saw her husband lying on the floor with the heavy-set man holding a gun to his head. With his wife and daughter in jeopardy Mr. Criville made several attempts to open the safe but, overwrought with fear, he failed. Ultimately, Mrs. Criville succeeded in opening the safe. The robbers removed a cash box containing approximately $21,-000 and loaded the cash into a vinyl bag they had brought for that purpose. They also stole two of Mr. Criville’s business ledgers and, after threatening to injure the Criville baby if the couple reported the incident to the police within fifteen minutes, left the home by different exits. Immediately extricating himself and his wife, Mr. Criville pursued the culprits and caught a glimpse of them as they escaped, sans disguise, in a waiting pick-up truck.
On June 13,1975 appellant, Walter Bodge, appeared at the Criville’s residence in the company of the police as a suspect for identification. At that time Mr. Criville was unable to state that Bodge, also a large man, was one of the intruders who robbed him despite his substantial physical similarities to the heavy-set robber. Therefore, Bodge was released. Brazenly, however, several days later Bodge contacted Mr. Criville and arranged to meet him to discuss the robbery and the possible return of the business ledgers and most of the stolen cash. At the meeting, which was monitored by the police, Bodge indicated considerable knowledge about the mechanics of the robbery and asked for $5,000 in return for supplying information which would lead to recovering the money and the books. Mr. Criville replied that he did not have that much money. After Bodge suggested that Mr. Criville sell some of his property to raise the money, the *386meeting concluded with Bodge’s threat to kill Mr. Criville if he reported their conversation to the police.
On June 24, 1977, Bodge arranged another meeting with Criville, and once again the police monitored it. At this meeting Bodge reiterated his offer to sell the ledgers back to Mr. Criville for $5,000 and, in addition, offered to permit Mr. Criville to hide in a closet in Bodge’s apartment while Bodge discussed the robbery at his apartment with one of the participants in the robbery. Because Mr. Criville manifested doubt concerning Bodge’s story, Bodge supplied additional details about the crime, including the fact that it was “masterminded” by one of Mr. Criville’s relatives and that Mr. Criville had faked being sick to his stomach when he was lying on the floor in the foyer. Although he had not admitted being an accomplice, various statements Bodge made demonstrated knowledge of the crime which Bodge could only have learned by being one of the perpetrators or by being privy to an accomplice.
On August 28, 1977, Bodge, in this strange interlude between victim and criminal, arranged a third meeting with Mr. Criville. At this meeting Bodge asked $1,500 for the names of the robbers, and $1,500 more for information which would lead to the return of the money. Mr. Criville then insisted that Bodge prove he could perform his part of the contract. To assure Criville, Bodge described the inside of the Criville home in detail and eventually admitted that he was the big man who held the gun to Mr. Criville’s head in the basement. He said he would “turn state’s evidence” if he were given immunity.
As a result of this meeting District Attorney Nicholas arranged for Bodge, Mr. Criville, and Detective Salamone to meet at the district attorney’s office. While all four were present Bodge indicated that he would testify for the Commonwealth if he were given $3,000 and immunity from prosecution, but he repeatedly denied having admitted to Mr. Criville that he was one of the robbers. At this point, Detective Salamone and Mr. Criville left the office. There ensued a conversation, which Mr. Nicholas admittedly prom*387ised would be “off the record,” between Mr. Nicholas and Bodge wherein Bodge showed the value of his potential testimony by again admitting to being the big man who held the gun to Mr. Criville’s head. Mr. Nicholas understandably refused Bodge’s demand for immunity and $3,000 and stated that Bodge would be arrested for the crime based upon the prior discussions Bodge had with Mr. Criville.
At trial Mr. Criville testified to the contents of all the meetings with Bodge except the last meeting at the district attorney’s office. Indeed, on cross-examination he denied having met with Bodge in Mr. Nicholas’ office; but, on re-direct, he testified that he had denied that meeting only because he understood it was “off the record.”
After the Commonwealth rested its case, Bodge took the stand in his own defense. He admitted an unsavory background and a reputation as a “con-man” with prior convictions, but he denied being an armed robber, and denied having admitted committing the instant robbery. In fact, he testified, the district attorney contacted him about the robbery and offered him immunity to testify, but they refused to pay him for information. He said that he declined their offer because, being innocent, he did not need immunity, but he needed money. It is important to note, however, that Bodge never expressly testified concerning his “off the record” discussion with Mr. Nicholas.
As a rejoinder the Commonwealth called District Attorney Nicholas to the stand; and, for the first time, the jury learned over objection that Bodge admitted complicity at the district attorney’s office as well as to Mr. Criville, and demanded immunity from prosecution for the Criville robbery. Mr. Nicholas also admitted that he had promised the discussion would be “off the record.” Subsequently, the jury returned its verdict of guilty.
Counsel for appellant Bodge argues that the trial court erred in permitting Mr. Nicholas to testify to the content of the “off the record” conversation he had with Bodge. While numerous reasons are advanced in support of this argument, I would only reach one of them, because I feel that appel*388lant’s reliance on Commonwealth v. Triplett, 462 Pa. 244, 341 A.2d 62 (1975) is adequate grounds for granting appellant a new trial.
In Commonwealth v. Triplett, a police officer was charged with burglary and related offenses, and some of the evidence offered against him were statements he made under interrogation. Prior to interrogation Triplett had been advised that his refusal to answer questions could result in his termination as a police officer pursuant to Section 10-110 of the Philadelphia Home Rule Charter. As a consequence, Triplett made several admissions concerning his role in the burglary. Triplett was then given Miranda warnings, and he again admitted taking part in the burglary. The admissions were ordered suppressed prior to trial; but, after Triplett testified at trial contradicting the suppressed admissions, the trial court received the admissions into evidence under Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971). In reversing the judgment of sentence in Triplett our Supreme Court could have relied simply upon Garrity v. New Jersey, 385 U.S. 493, 87 S.Ct. 616, 17 L.Ed.2d 562 (1967).1 Instead, the Court chose to go further and expressly rejected Harris v. New York as the law of Pennsylvania.2 In so doing the Court stated: “We are of the opinion that any statement of a defendant declared inadmissible for any reason by a suppression court cannot be used for the purpose of impeaching the credibility of a defendant who elects to testify on his own behalf at trial.” Commonwealth v. Triplett, 462 Pa. at 248-49, 341 A.2d at 64. Since appellant’s confession to Mr. Nicholas in the instant case was given under the express promise that their discussion was “off the record” (which logically can only be understood to *389mean that anything Bodge said would not be used against him), appellant was induced to speak in the belief that he was not incriminating himself. Therefore, his confession was suppressible.
The Commonwealth raises three arguments against applying Triplett in the instant case, two of which suffer from the same flaw. The Commonwealth asserts that Bodge’s confession to Mr. Nicholas was admissible in rebuttal because Bodge voluntarily appeared at the district attorney’s office and was not in custody; furthermore, Bodge was given the additional protection of Miranda warnings prior to making any statements.3 The error in this argument is that it ignores the promise which induced Bodge to confess — that nothing Bodge said would be used against him — coupled as it was with the contingent benefit of immunity and reward.4
A waiver of the Fifth and Fourteenth Amendments’ protection against self-incrimination must not only be voluntary, it must be knowing and intelligent. Miranda v. Arizona, 374 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); Commonwealth v. Jones, 457 Pa. 423, 434, 322 A.2d 119 (1974). The Commonwealth can hardly maintain that the accused knowingly and intelligently waived his right against self-incrimination when the Commonwealth, itself, promised that statements made would not be used to incriminate him. Such a promise effectively countermands the protection afforded by Miranda warnings and, in reality, puts the promisee in a worse position that an accused who is simply not apprised of his rights. Furthermore, in the instant case, the hope of immunity and reward which the district attorney tacitly extended, would create an inducement to falsify. In such situations courts have long held confessions to be *390unreliable and, therefore, inadmissible. See generally 23 C.J.S., Criminal Law § 825 (1961). Hence, I find unpersuasive the Commonwealth’s argument that the voluntariness of appellant’s presence at the district attorney’s office, and the provision of Miranda warnings rendered appellant’s confession admissible in rebuttal.
The Commonwealth’s remaining argument against applying Triplett in the instant case is a procedural one, resting upon a strict interpretation of the language from Triplett quoted above. Since in the instant case there was no court order suppressing appellant’s confession to Mr. Nicholas, the Commonwealth argues that appellant has not complied with an express condition of Triplett; that is, the confession was not “declared inadmissible ... by a suppression court.”5 This argument also lacks merit. First, it is entire*391ly likely that, even if counsel knew of the meeting with the district attorney and appellant’s confession, he did not seek to suppress the confession because the Commonwealth had promised not to use it. Second, a pre-trial suppression order is not necessary to render a confession inadmissible. Pa.R. Crim.P., Rule 323(b) provides that a motion to suppress may be granted at trial if “the opportunity did not previously exist, or the interests of justice otherwise require.” In the instant case, Mr. Criville’s initial denial that a meeting took place at the district attorney’s office, the Commonwealth’s failure to proffer the confession in its case in chief, and the promise that the confession would be “off the record” combine to persuade us that, practically speaking, the opportunity to suppress the confession did not previously exist and that interests of justice required that it be suppressed when offered at trial in rebuttal.
For the foregoing reasons, the judgments of sentence should be reversed and the case remanded for a new trial.
HOFFMAN, J., joins in this dissenting opinion.

. See Commonwealth v. Triplett, 462 Pa. at 249-54, 341 A.2d 62 (Concurring Opinion by Pomeroy, J.).


. The official report of this case fails to establish whether Justice Roberts participated in its consideration or decision. See 462 Pa. at 245, 341 A.2d 62. However, Justice Roberts’ concurring opinion in Commonwealth v. Woods, 455 Pa. 1, 7, 312 A.2d 357 (1973) and Commonwealth v. Romberger, 464 Pa. 488, 498-99, 347 A.2d 460 (1975) leave little doubt that he fully supports this rationale.


. This argument, of course, disputes the presence of the predicate of Triplett-type cases; that is, the Commonwealth’s possession of a confession inadmissible in its case in chief. In other words, the Commonwealth is arguing that they could have introduced appellant’s confession even if appellant had not testified.


. It should not be ignored that Bodge’s prior discussions with Mr. Criville most likely constituted crimes in and of themselves. Therefore, regardless of whether or not Bodge actually committed the robbery, the spectre of criminal prosecution loomed on the horizon.


. It is true that counsel’s objection at trial rested on the fact that Bodge’s confession was “in confidence.” In my judgment, in the context of this case counsel clearly was not alluding to any confidential relationship between Mr. Nicholas and Bodge, but rather to the fact that Mr. Nicholas had promised any statement Bodge made would not be used against him. While this objection was not as particular as possible, it was adequate to serve the two principal purposes of objections: signifying that there is an issue of law and giving the court notice of the terms of the issue. See 1 Wigmore on Evidence § 18 at p. 322 (3rd ed. 1940).
In any event even if I found this objection rested on improper grounds, a Twiggs remand would not be necessary to determine the effectiveness of counsel’s representation in this case.
First, an objection raised at trial which rests on untenable grounds can hardly be said to have “some reasonable basis designed to effectuate [a] client’s interests.” Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 604, 235 A.2d 349, 352 (1967). Obviously, the alternative not chosen offered a potential for success substantially greater than the tactic actually utilized. Commonwealth v. Turner, 469 Pa. 319, 324, 365 A.2d 847 (1977). Since counsel’s improper objection occurred because he was unaware at the time of the proper alternatives, his representation was arguably ineffective. Commonwealth v. Fallings, 251 Pa.Super. 365, 380 A.2d 822, 824 (1977). Second, as the text of this opinion indicates, had the appropriate objection been made, it should have been sustained by the court. Cf. Commonwealth v. Fisher, 243 Pa.Super. 128, 137, 364 A.2d 483 (1976). Finally, the Commonwealth concedes that trial counsel did not know of appellant’s “off-the-record” confession. Coupled with the fact that the Commonwealth had promised not to use any statement Bodge made when meeting with Mr. Nicholas, the interests *391of justice clearly required that the court suppress the confession when it was offered, assuming a proper objection was made. Pa.R. Crim.P. 323(b). See Commonwealth v. Williams, 229 Pa. Super. 390, 323 A.2d 862 (1974). Hence, even if we had found counsel’s objection to be inadequate which we have not, the record would be complete for the purposes of determining the ineffectiveness of counsel, and a remand for further inquiry into the matter would simply provoke another appeal. See Commonwealth v. Holmes, 468 Pa. 409, 414, 364 A.2d 259 (1976); Commonwealth v. Hall, 430 Pa. 163, 242 A.2d 241 (1968).